           Case 6:20-cv-00569-ADA Document 44 Filed 11/20/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

SABLE NETWORKS, INC. and                      §
SABLE IP, LLC                                 §
                                              §
               Plaintiffs,                    §   CIVIL ACTION No. 6:20-cv-00569-ADA
      v.                                      §
                                              §   JOINT MOTION FOR ENTRY OF
DELL TECHNOLOGIES INC., DELL INC.,            §   PROPOSED SCHEDULING ORDER
and EMC CORPORATION,                          §
                                              §
               Defendants.                    §


      The parties hereby move for the entry of a proposed Scheduling Order.



DATED: November 20, 2020                      Respectfully submitted,

                                              /s/ Daniel P. Hipskind

                                               Dorian S. Berger (CA SB No. 264424)
                                               Daniel P. Hipskind (CA SB No. 266763)
                                               BERGER & HIPSKIND LLP
                                               9538 Brighton Way, Ste. 320
                                               Beverly Hills, CA 90210
                                               Telephone: 323-886-3430
                                               Facsimile: 323-978-5508
                                               E-mail: dsb@bergerhipskind.com
                                               E-mail: dph@bergerhipskind.com

                                               Elizabeth L. DeRieux
                                               State Bar No. 05770585
                                               CAPSHAW DERIEUX, LLP
                                               114 E. Commerce Ave.
                                               Gladewater, TX 75647
                                               Telephone: 903-845-5770
                                               E-mail: ederieux@capshawlaw.com

                                              Attorneys for Sable Networks, Inc. and
                                              Sable IP, LLC
Case 6:20-cv-00569-ADA Document 44 Filed 11/20/20 Page 2 of 3




                           By: /s/ Michael J. Newton

                           Michael John Newton (TX. Bar No. 24003844)
                           Brady Cox (TX. Bar No. 24074084)
                           ALSTON & BIRD LLP
                           2200 Ross Avenue, Suite 2300
                           Dallas, Texas 75201
                           Phone: (214) 922-3400
                           Fax: (214) 922-3899
                           mike.newton@alston.com
                           brady.cox@alston.com

                           Emily Chambers Welch (GA Bar No. 606071)
                           (pro hac vice)
                           ALSTON & BIRD LLP
                           One Atlantic Center
                           1201 W. Peachtree Street NE, Suite 4900
                           Atlanta, Georgia 30309
                           Telephone: (404) 881-7000
                           emily.welch@alston.com

                           Lauren N. Griffin (NC Bar No. 54766)
                           (pro hac vice)
                           ALSTON & BIRD LLP
                           101 S. Tryon Street, Suite 4000
                           Charlotte, North Carolina 28280
                           Telephone: (704) 444-1000
                           lauren.griffin@alston.com

                           Attorneys for Defendants Dell Technologies
                           Inc., Dell Inc., and EMC Corporation.




                              2
         Case 6:20-cv-00569-ADA Document 44 Filed 11/20/20 Page 3 of 3




                               CERTIFICATE OF SERVICE



       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on November 20, 2020, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.


                                                    /s/ Daniel P. Hipskind
                                                    Daniel P. Hipskind




                                               3
